DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 7, 10, 13, 15-16, 18, 20 and 23-24, in the reply filed on 8/10/2021 is acknowledged.
Claims 25, 27-28, 30, and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.
Claim Objections
Claims 20 and 23-24 are objected to because of the following informalities: claims 20 and 23-24 depend on canceled claims 19 and 22, respectively.  Appropriate correction is required.
For the purpose of this office action, claims 20 and 23-24 are treated as depending on the independent claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitations “the non-fullerene acceptors” in line 1, and “the polymer donor” in line 7. There is insufficient antecedent basis for the limitations in the claim.
Claims 23-24 recites the limitation "the buffer" in line 2 of claim 23 and line 1 of claim 24.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (“Angular and Wavelength Simultaneous Selection in Transparent OPVs Based on Near-Infrared Bragg Relector and Antireflection Coating”).
Regarding claim 1, Wei et al. discloses an organic photovoltaic cell (OPV), comprising:
a first electrode (see bottom ITO in Fig. 1);
a second electrode (see top ITO in Fig. 1);
an active layer (see absorbing layer of ClAlPc/C60 in Fig. 1) comprising at least one donor material (see ClAlPc in Fig. 1) and at least one acceptor material (see C60 in Fig. 1), positioned between the first electrode (e.g. bottom ITO) and the second electrode (e.g. top ITO);
an outcoupling layer (see near infrared reflector in Fig. 1) positioned on a surface of the first electrode (e.g. bottom ITO) such that the first electrode (or bottom 
an anti-reflective coating (see anitreflecion coating in Fig. 1) positioned over a surface of the second electrode (or top ITO) such that the second electrode (or tope ITO) is positioned between the anti-reflective coating (or antireflection coating) and the active layer (or the absorbing layer, see Fig. 1);
wherein the organic photovoltaic cell is at least semi-transparent to at least one wavelength range (or an absorbing wavelength, since light absorbing material cannot absorb all the wavelengths of light).
Regarding claims 2-3, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. discloses the outcoupling layer (or near-infrared reflector) reflects infrared light. Therefore, the outcoupling layer (or near infrared reflector) of Wei et al. is configured to reflect at least a portion of light in a second wavelength range, wherein the second wavelength range comprises near-infrared light.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Anderson et al. (US 2003/0175557).
Regarding claim 5, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. shows the antireflective coating is on top of the photovoltaic cell and the coupling layer at the bottom is for reflecting near infrared wavelength range (see Fig. 1). As such, the reflected near infrared wavelength range must be transmitted through the absorbing layer (or active layer) from the top.
Wei et al. does not disclose a substrate positioned between the second electrode and the anti-reflective coating.
Anderson discloses a transparent substrate (6, figs. 1 and 5) provided with an antireflective film (A) such that the substrate (6) is positioned between the second electrode (or the top electrode) of the solar cell (9) and the antireflective layer (A, see fig. 5). Anderson teaches such substrate would carry the antireflective layer to increase the transmission through 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by incorporating a substrate carrying the antireflective coating such that the substrate is positioned between the second electrode (or top electrode) and the antireflective coating as taught by Anderson; because Wei et al. explicitly teaches reflecting near infrared wavelength range which must be transmitted at the top of the photovoltaic cell, and Anderson teaches such substrate would carry the antireflective layer to increase the transmission through the substrate within a broad wavelength band, especially in the visible and infrared (see [0001] and [0008]) in order to increase the efficiency and optimize the transmission of solar energy through the substrate (or glass) in the wavelengths important for the solar cell ([0005]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Zhang et al. (“Ultrathin, Smooth, and Low-Loss Al-Doped Ag Film and Its Application as a transparent Electrode in Organic Photovoltaics”, Cite No. 18 of Other Documents in IDS 7/28/2021).
Regarding claims 7 and 10, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not teach the first electrode (or bottom ITO) having a thickness of less than 15 nm and comprising two metals.
Zhang et al. discloses an ultrathin, smooth, and low-loss electrode comprising two metals, Al and Ag (see title), and having a thickness of 6, 7, 9 and 11 nm (Figures 2-3). Zhang et al. 
It would have been obvious to on skilled in the art before the effective filing date of the claimed invention to modify the organic photovoltaic cell of Wei et al. by using the electrode comprising two metals and having a thickness of 6, 7, 9 and 11 nm as taught by Zhang et al. for the first electrode, because Zhang et al. teaches such electrode has high transparency while retaining good electrical conductivity, simple deposition process, close to flatness, high transmittance, high conductivity, and easy device integration thereby enhancing the performance of the organic photovoltaic device.
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Pfenninger et al. (US 2009/0095341) and Suzuki et al. (US 2005/0129980).
Regarding claims 13 and 15-16, Wei et al. discloses an organic photovoltaic cell as in claim 1 above, wherein Wei et al. discloses reflecting near-infrared wavelength range back to the active layer by using the outcoupling layer (or the near infrared reflector, see Fig. 1), wherein the outcoupling layer (or the near infrared reflector) comprises a first sublayer comprising a metal compound (e.g. SiO2 or TiO2, see Fig. 1).
Wei et al. does not teach a second sublayer comprising a carbazole derivative, wherein the carbazole derivative is 4,4'-Bis(N-carbazolyl)-1,1'-biphenyl; nor do they teach the outcoupling layer has a thickness in a range of 100-300 nm.
m to about 100m ([0043]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by incorporating a second sublayer of spectral concentrator having a thickness in the range  0.1m to about 100m (or 100nm to 100000 nm) and including a set of luminescent materials as taught by Pfenninger et al., because Pfenninger et al. teaches such spectral concentrator would convert a fraction of light into an energy band that is allow much higher solar energy conversion efficiencies to be achieved. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 100-300 nm of the range 0.1m to about 100m disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Suzuki et al. discloses CBP (or 4,4’- bis(carbazolyl)-1,1’-biphenyl, [0010]) is a luminescent material for near infrared wavelength range (e.g. 750-2500nm, see fig. 4, [0024]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used CBP (or 4,4’- bis(carbazolyl)-1,1’-biphenyl) as the luminescent material for the near infrared wavelength range as taught by Suzuki et al., because Wei et al. explicitly suggests reflecting near infrared wavelength (see Fig. 1(a)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Li et al. (“High Efficiency Near Infrared and Semitransparent Non-Fullerene Acceptor Organic Photovoltaic Cells”, Cite No. 6 of Other Documents in IDS 7/28/2021).
Regarding claim 18, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not discloses the at least one acceptor material comprises a non-fullerene acceptor.
Li et al. discloses using non-fullerene acceptors (BT-CIC) would achieve high performance NIR solar cell at low cost (see abstract, conclusions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by using a non-fullerene acceptor to achieve high performance NIR solar cell at low cost as taught by Li et al.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Li et al. (“High Efficiency Near Infrared and Semitransparent Non-Fullerene Acceptor Organic Photovoltaic Cells”, Cite No. 6 of Other Documents in IDS 7/28/2021) and Gao et al. (“Design and synthesis of low band gap non-fullerene acceptors for organic solar cells with impressively high Jsc over 21 mA cm-2”), and further in view of Nielson (“Non-Fullerene Electron Acceptors for Use in Organic Solar Cells”).
Regarding claim 20, Wei et al. discloses an organic photovoltaic cell as in claim 1 above.
Wei et al. does not disclose using non-fullerene acceptors comprise 4,4, 10,10-tetrakis(4-hexylphenyl)-5, 1 1-(2-ethylhexyloxy)-4, 10-dihydro-dithienyl[1,2- b:4,5b'] benzodi-thiophene-2,8-diyl) bis(2-(3-oxo-2,3-dihydroinden-5,6-dichloro-1-ylidene) malononitrile, and 4,4, 10, 10-tetrakis(4-hexylphenyl)-4, 10-dihydrothieno [2",3":4',5"]thieno[3',2':4,5 ]cyclopenta[1,2-
Li et al. teaches using non-fullerene acceptor comprises 4,4, 10,10-tetrakis(4-hexylphenyl)-5, 1 1-(2-ethylhexyloxy)-4, 10-dihydro-dithienyl[1,2- b:4,5b'] benzodi-thiophene-2,8-diyl) bis(2-(3-oxo-2,3-dihydroinden-5,6-dichloro-1-ylidene) malononitrile (or BT-CIC) would achieve high performance NIR solar cell at low cost (see abstract, conclusions).
Gao et al. teaches using non-fullerene acceptor comprises 4,4, 10, 10-tetrakis(4-hexylphenyl)-4, 10-dihydrothieno [2",3":4',5"]thieno[3',2':4,5 ]cyclopenta[1,2-b]thieno[2,3-d]thiophene-2,8-diyl)bis(2-(3-oxo-2,3-dihydroinden- 5,6-difluoro-1-ylidene) malononitrile (or TTIC-F, see Fig. 1). Gao et al. teaches such non-fullerene acceptor would work with near-infrared absorption to give high performance such that higher efficiencies could be obtained (see conclusions).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the non-fullerene acceptors of BT-CIC and TTIC-F taught by Li et al. and Gao et al., because both Li et al. and Gao et al. disclose such non-fullerene acceptors would allow higher efficiencies or higher performance of the photovoltaic cell to be achieved. In addition, it would have been obvious to one skilled in the art to combine BT-CIC and TTIC-F or the like to obtain broader absorption, where doing so is technically feasible and further increase the efficiency and performance of the photovoltaic cell. See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Nielsen et al. teaches using polymer donor comprises poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)] (or PBDTT-F-TT) among others polymer donors being used together with non-fullerene electron acceptors (see pages 2804, table 1, page 2806, also see abbreviations).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used polymer donor comprising poly[4,8-bis(5-(2-ethylhexy])thiophen-2- yl)benzo[1,2-b;4,5-b']dithiophene-2,6-diyl-alt-(4-(2-ethylhexyl)-3-fluorothieno[3,4-b |thiophene- )-2-carboxylate-2-6-diyl)] (or PBDTT-F-TT) together with non-fullerene electron acceptors as taught by Nielsen et al., because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. as applied to claim 1 above, in view of Yun (“Ultrathin Metal Films for Transparent Electrodes of Flexible Optoelectronic Devices”, Cite No. 17 of Other Documents in IDS 7/28/2021).

Yun et al. discloses a metal electrode (Ag or Cu, Figure 1) having a ZnO supporting layer and using non-fullerene surfactant for improving metal wetting (see “3.3. Molecular Monolayer Surfactants”) such that a surfactant layer is between a supporting ZnO (or bottom ZnO) and the active layer (polymer: fullerene, see Figure 5).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic cell of Wei et al. by using the metal electrode comprising ZnO supporting layer and non-fullerene surfactant layer such that the non-fullerene surfactant layer is positioned between the ZnO layer and the active layer as taught by Yun et al., because Yun et al. teaches such electrode would improve the optoelectric performance of the transparent conductive electrode (see “4.1. Mechanical Flexibility”, “4.2 Corrosion Resistance” and “5. Conclusion and Outlook). In such modification, the ZnO layer corresponds to the claimed buffer layer and the surfactant layer corresponds to the claimed interfacial layer”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726